ORDER

PER CURIAM.
Olandez Wiggley (Appellant) appeals from the trial court’s denial of his Rule 29.151 Motion to Vacate, Set Aside or Correct Judgment or Sentence (motion), without an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s denial of Appellant’s motion without an evidentiary hearing is not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2002, unless otherwise indicated.